Case 1:10-cv-00549-ACK-KJM Document 79 Filed 11/08/19 Page 1 of 4   PageID #: 456




  KENJI M. PRICE 10523
  United States Attorney
  District of Hawaii

  JEREMY J. BUTLER
  Assistant U.S. Attorney
  Attn: Financial Litigation Unit
  Room 6-100, PJKK Federal Building
  300 Ala Moana Boulevard
  Honolulu, Hawaii 96850-6100
  Telephone: (808) 541-2850
  Facsimile: (808) 541-2958
  Email: Jeremy.Butler@usdoj.gov

  Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   U.S. EQUAL EMPLOYMENT                  CIV NO. 10-00549 ACK KJM
   OPPORTUNITY COMMISSION,
                                          NOTICE OF JUDGMENT DEBTOR
                      Plaintiff(s),       EXAMINATION; CERTIFICATE
                                          OF SERVICE
         vs.

   HAWAII HEALTHCARE
   PROFESSIONALS, INC., a/k/a
   HAWAII PROFESSIONAL
   HOMECARE SERVICES, INC.,
   CAROLYN FRUTOZ-DE HARNE
   a/k/a CAROLYN FRUTOZ, and
   DOES 2-10 INCLUSIVE,

                      Defendant(s).


                NOTICE OF JUDGMENT DEBTOR EXAMINATION
Case 1:10-cv-00549-ACK-KJM Document 79 Filed 11/08/19 Page 2 of 4        PageID #: 457




        PLEASE TAKE NOTICE that the Judgment Debtor Examination of

  Defendant CAROLYN FRUTOZ-DE HARNE a/k/a CAROLYN FRUTOZ will be

  heard on January 9, 2020, at 9:45 a.m., before U.S. Magistrate Judge Kenneth J.

  Mansfield in Courtroom 6, of the U.S. District Court, U.S. Courthouse, 300 Ala

  Moana Boulevard, Honolulu, Hawaii 96850.

        DATED: Honolulu, Hawaii, November 8, 2019.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii

                                                   /s/ Jeremy J. Butler
                                              By ___________________________
                                                JEREMY J. BUTLER
                                                Assistant U.S. Attorney

                                              Attorneys for Plaintiff
                                              U.S. EQUAL EMPLOYMENT
                                              OPPORTUNITY COMMISSION




                                          2
Case 1:10-cv-00549-ACK-KJM Document 79 Filed 11/08/19 Page 3 of 4         PageID #: 458




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

   U.S. EQUAL EMPLOYMENT                      CIV NO. 10-00549 ACK KJM
   OPPORTUNITY COMMISSION,
                                              CERTIFICATE OF SERVICE
                      Plaintiff(s),

         vs.

   HAWAII HEALTHCARE
   PROFESSIONALS, INC., a/k/a
   HAWAII PROFESSIONAL
   HOMECARE SERVICES, INC.,
   CAROLYN FRUTOZ-DE HARNE
   a/k/a CAROLYN FRUTOZ, and
   DOES 2-10 INCLUSIVE,

                      Defendant(s).


                            CERTIFICATE OF SERVICE

        I HEREBY certify that a copy of the foregoing was duly served by

  depositing the same in the United States mail, postage prepaid, addressed as

  follows:

               CAROLYN FRUTOZ-DE HARNE
               1 Keahole Place #3108
               Honolulu, Hawaii 96825

                     Defendant

  //

  //
Case 1:10-cv-00549-ACK-KJM Document 79 Filed 11/08/19 Page 4 of 4   PageID #: 459




        DATED: Honolulu, Hawaii, November 8, 2019.

                                           KENJI M. PRICE
                                           United States Attorney
                                           District of Hawaii

                                                /s/ Jeremy J. Butler
                                           By ___________________________
                                             JEREMY J. BUTLER
                                             Assistant U.S. Attorney

                                           Attorneys for Plaintiff
                                           U.S. EQUAL EMPLOYMENT
                                           OPPORTUNITY COMMISSION




                                       2
